Citation Nr: 0307673	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  94-12 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, 
including chloracne, due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from June 1964 to June 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that determination, the RO denied the 
appellant's claim of entitlement to service connection for a 
chloracne due to exposure to Agent Orange.  The Board 
remanded this case for additional evidentiary development in 
March 1996 and in March 2001.  

In the March 2001 remand, the Board noted that the appellant 
had expressed disagreement with a March 1997 rating decision 
that denied his claims of entitlement to service connection 
for diabetes and entitlement to an evaluation in excess of 10 
percent for sinusitis.  The Board directed that the claims be 
readjudicated and, if they continued to be denied, that a 
statement of the case be issued.  By a December 2001 rating 
decision, the RO established service connection for diabetes, 
which constituted a full award of the benefit sought on 
appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997).  For this reason, the Board no longer has 
jurisdiction over that claim.  In December 2001, the RO also 
issued a statement of the case regarding the sinusitis rating 
issue.  The appellant, though, has not filed the substantive 
appeal required to perfect an appeal, thereby depriving the 
Board of jurisdiction over this claim.  


FINDING OF FACT

The appellant's skin disorder, which is not manifested by 
chloracne or other acneform disorder, is manifested by 
multiple small hemangiomas and neurodermatitis that are not 
related to service or due to exposure to Agent Orange.  


CONCLUSION OF LAW

A skin disorder, including chloracne, was not incurred in or 
aggravated during active service and is not linked to 
exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for service connection and there 
is no issue as to whether it is substantially complete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 
3.159(b)(2) (2002).  The appellant originally filed the 
appropriate form seeking to establish entitlement to service-
connected compensation in August 1988.  Accordingly, when he 
later submitted statements seeking service connection for 
chloracne secondary to Agent Orange exposure, this informal 
claim did not require submission of another formal 
application.  See 38 C.F.R. § 3.155(a) (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In an April 1993 letter, the RO 
informed him of the requirements for showing service 
connection and that he could submit additional evidence 
concerning the appeal.  The Board remanded the case in March 
1996 for a VA examination.  In an October 2000 letter, the RO 
told the appellant that it would assist him in developing 
evidence pertinent to the appeal and that he could inform VA 
of where he received treatment.  In March 2001, the Board 
again remanded the claim, and informed the appellant that the 
RO would obtain all VA and private treatment records 
identified by him, obtain VA treatment records from the 
Eastgate VA Outpatient Clinic in Chattanooga and the VA 
Medical Center in Murfeesboro, and afford him a VA 
examination.  By an April 2001 letter, the RO informed the 
appellant of the VCAA, of its enhanced notification and 
assistance obligations, of the requirements for showing 
service connection, of the information required from him, and 
how he could help with his claim.  Additionally, by a 
February 1994 statement of the case and by supplemental 
statements of the case in October 1995, June 1997, April 
1998, September 2000, and December 2001, the RO listed the 
evidence considered, the legal criteria for evaluating the 
claim, and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate the claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  VA has obtained VA treatment records 
identified by the appellant.  In response to the RO's 
queries, the appellant has not identified any non-VA sources 
of treatment.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant VA examinations in 
April 1993, April and July 1996, and May 2001.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

II.  Analysis

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that a claimant who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at § 3.309(e) (2002), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  

A "herbicide agent" is a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i) (2002).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1996) (2002).  

The evidence of record documents the appellant's service in 
Vietnam.  A Department of Defense (DD) Form 214, Certificate 
of Release or Discharge from Active Duty, indicated that he 
received the Vietnam Service Medal and the Vietnam Campaign 
Medal, service awards signifying service in Vietnam.  The 
record thus supports the conclusion that the appellant served 
in Vietnam, and thereby had qualifying service in the 
Republic of Vietnam during the Vietnam era.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2002).  

As indicated above, a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. §3.309 (2002), 
will be considered to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a) (2002).  VA regulations provide that if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, chloracne or other acneform disease 
consistent with chloracne shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2002) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) (2002) are also satisfied.  38 C.F.R. 
§ 3.309(e) (2002).  

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude an appellant from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2002).  In order to 
establish service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The evidence of record pertinent to this appeal can be 
summarized as follows:

?	The service medical records are silent as to any skin 
disorder, except for treatment for a rash on the 
trunk and part of the extremities in July 1971.  It 
was treated with Benadryl.  

?	VA clinical records in December 1992 noted dermatitis 
over the carotid area of the neck.  

?	VA Agent Orange Registry examination in April 1993 
revealed scaliness of the scalp and a rash on the 
neck and back.  It was noted that the appellant 
stated he was sprayed with Agent Orange during 
service in Vietnam in 1971.  Since then, he reported 
an acne-like rash on his neck and trunk 
intermittently.  The examiner listed chlorance as a 
"definite diagnosis," then entered "probable 
chlorance" in the remarks section of the report.  

?	VA clinical records in July 1993 noted probable 
chloracne, and an examiner's comment that 
folliculitis could be due to Agent Orange exposure 
described by the appellant.  

?	VA skin examination in April 1996 included findings 
of cherry hemangiomas on the trunk, no evidence of 
folliculitis, and mild reticulated hyperpigmentation 
of the right neck.  There was no evidence of 
chloracne.  In a July 1996 addendum, the examiner 
remarked that a nevi excised during service was 
unrelated to Agent Orange exposure, that it was 
difficult to determine if the rash he developed in 
1971 on the trunk that responded to Benadryl was 
related or not, and that the folliculitis in 1993 
that resolved was not related to Agent Orange 
exposure.  

?	VA clinical records in March 2000 showed cellulitis 
on the left shoulder following a tick bite.  

?	VA examination in May 2001 indicated that the 
appellant had multiple small hemangiomas and a 
neurodermatitis when scratching himself, which he 
believed was related to Agent Orange exposure.  Color 
photographs were provided of the affected areas.  The 
examiner noted, after examination of the appellant, 
thorough review of the literature, and consultation 
with a VA Agent Orange examiner, that he was unable 
to find any documentation that supports hemangioma 
and neurodermatitis as accepted conditions for Agent 
Orange exposure.  Therefore, it is not as likely as 
not that these conditions are related to his alleged 
exposure.  

Here, the appellant contends that he currently has a skin 
disease manifested by chloracne.  Whether the evidence shows 
a current disorder is the initial element in any service-
connection claim.  While the VA Agent Orange Registry 
examination in April 1993 showed chlorance as a "definite 
diagnosis" and VA clinical records in July 1993 noted 
probable chloracne, later evidence revealed no findings of 
chlorance.  VA skin examination in April 1996 included 
findings of cherry hemangiomas on the trunk, no evidence of 
folliculitis, and mild reticulated hyperpigmentation of the 
right neck; there was no evidence of chloracne.  VA clinical 
records in March 2000 showed cellulitis on the left shoulder 
following a tick bite.  VA examination in May 2001 revealed 
multiple small hemangiomas and a neurodermatitis.  As the 
most recent evidence does not show a current disorder 
manifested by chloracne or other acneform disease consistent 
with chloracne, service connection cannot be established on a 
presumptive basis under 38 C.F.R. § 3.309(e) (2002).  

The appellant maintains that the symptoms noted in 1971 
during service were caused by Agent Orange exposure and that 
post-service skin symptomatology, including folliculitis in 
1993 and the 2001 findings of hemangiomas and neurodermatitis 
are related to exposure to herbicide agents during his 
service in Vietnam.  Medical opinion does not support his 
allegations.  Although VA clinical records in July 1993 noted 
probable chloracne, and an examiner's comment that 
folliculitis could be due to Agent Orange exposure described 
by the appellant, a VA examiner, who in April 1996 identified 
hemangiomas and no evidence of chloracne, remarked in a July 
1996 addendum that a nevi excised during service were 
unrelated to Agent Orange exposure, that it was difficult to 
determine if the rash he developed in 1971 on the trunk that 
responded to Benadryl was related or not, and that the 
folliculitis in 1993 that resolved was not related to Agent 
Orange exposure.  The VA examiner in May 2001 indicated that 
the multiple small hemangiomas and a neurodermatitis were not 
linked to Agent Orange exposure and that it was unlikely 
these conditions were related to the alleged exposure.  The 
appellant's unsupported lay allegations of a connection are 
outweighed by these medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (medical opinion 
requires a foundation in medical expertise).  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a skin disorder, 
including chloracne, due to exposure to Agent Orange.  




ORDER

Service connection for a skin disorder, including chloracne, 
due to exposure to Agent Orange, is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

